The CouRT,
(Thruston, J.,
absent,) refused to permit the defendant’s counsel to bring evidence to prove that Fisk perjured himself on the trial of- Drew by swearing that he did not know Finch; and to contradict his assertion, upon cross-examination in this cause, that he did not at-that time know him; it being a collateral matter brought out by the cross-examination.
The Court also said that the only question as to the character of the witness, proper to be asked, is, “ Are you acquainted with the general reputation of the witness as to veracity; and from your knowledge of that general reputation would you believe him upon his oath ? ”
*43The Court refused to permit evidence to be given of the general bad character of the witness.
Mr. R. J. Brent, for the defendant, prayed the Court to instruct the jury “ that there is no evidence before the jury that the defendant fled from justice ; or that if the Court should be of opinion that there is some evidence of that fact, then to charge the jury that if they should be of opinion from the evidence that the defendant did not flee from the United States, or conceal himself to avoid process, he is entitled to the benefit of the limitation of the statute.”
The defendant’s counsel contended that “ fleeing from justice ” meant fleeing from process. That no person can be said to flee from justice until process has been issued against him; and that such is the meaning of the Constitution of the United States, Art. 4, § 2, and of the Act of Congress of the 12th of February, 1793, [1 Stat. at Large, 302,] and of the Act of March-3, 1801, § 6. [2 lb. 115.] He might have been arrested as well in one district of the United States as another; so that mere removal from one district to another cannot be called fleeing from justice, unless it be done with intent to evade process. Act of Congress, 24th Sept. 1789, § 33. [1 lb. 91.] Besides, he appeared openly and publicly in this city in March, 1834. Fowler v. Hunt, 10 Johns. 464.
It is not necessary that the United States should have known that the defendant committed the offence, to entitle him to the benefit of the limitation.
Mr. Key, contra:, contended that the defendant could not avail himself of the limitation unless the United States knew that he had committed the offence, or had the means of knowing it, as in Watkins’s case, where the means of knowing the fraud were in the treasury department.
If the defendant once fled from justice he is forever barred of the benefit of the statute. Hysinger v, Battgells, 3 Gill & Johns. 158.
Mr. Brent, in reply, contended, that Although he might have fled at first, if he afterwards returned and appeared so publicly in Washington that he might have been arrested, the statute began to run in his favor from the time of such return. Faw v. Roberdeau, 3 Cranch, 176.
The Couet refused to give the instruction as prayed, but instructed them that if they “ believe from the evidence that the departure, from this district, by the traverser, on the evening of the 30th of March, 1833, or at any time afterwards within two years thereafter, was for the purpose,or with the view to avoid punishment for the offence of burning the Treasury building, or *44for any other offence, this was fleeing from justice, and the statute of limitations is no bar ; unless the jury should also believe the said prisoner afterwards returned to the county of Washington, and that his return was so open and public, and under such circumstances, that opportunity was afforded by the use of ordinary diligence and due means, to have arrested him; and that two years and more have elapsed from that period to the time of finding of the indictment in this case.”